DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 02/07/2022. This Action is made FINAL.
 Claims 1-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 is being considered by the
examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 14 have been considered but are deemed moot in view of new grounds of rejection necessitated by the Applicant’s amendment and addition of claims 20-21.

Claim Objections
Claim 21 is objected to because of the following informalities: “The method according to claim 21” should read “The method according to claim 20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “large” and “small” in claim 21 are relative terms which renders the claim indefinite. The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one of ordinary skill in the art would determine whether the difference between the predictive operation and the operation is “large” or “small”. For examination purposes, the Examiner will interpret “when the difference is large” and “when the difference is small” as “when the difference exceeds a predetermined value” and “when the difference is less than a predetermined value”, respectively, as the claim limitations recite two categories “large” and “small”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US 20170225689 A1), in view of FRAZZOLI (WO 2019046204 A1) and further in view of Della Penna (US 20190220011 A1, hereinafter Della Penna).

Regarding claim 1, Mukai teaches a method for controlling an autonomous driving vehicle, comprising: 
receiving environment information sent by the detection section within the autonomous driving vehicle, the environment information comprising vehicle exterior environment information (FIG. 2 element DT; par [0066]: “In the following, the combination of the finders 20, the radar units 30, the camera 40, and the environment recognition section 102 is referred to as a “detection section DT (second detection section)” that detects objects positioned nearby the vehicle M. The detection section DT may also recognize states such as the position and speed of nearby vehicles by communicating with the nearby vehicles”; par [0073]: “The course generation section 108 generates a target course for the vehicle M based on the travel mode determined by the travel mode determination section 107. A target course is a collection of points (a path) obtained by sampling future target positions that are anticipated to be reached at specific time intervals, in cases where the vehicle M is traveling based on the travel mode determined by the travel mode determination section 107. For example, the course generation section 108 calculates a target speed for the vehicle M based on the speed of a vehicle in front mA present in front of the vehicle M recognized by the environment recognition section 102 and the vehicle position recognition section 104, and based on the distance between the vehicle M and the vehicle in front mA”, wherein exterior environment information obtained are used to generate future trajectories of the autonomous vehicle); 
determining whether the autonomous driving vehicle is in an abnormal operation status, based on the vehicle exterior environment information and operation information of an operation executed by the autonomous driving vehicle (FIG.2; FIG. 9 element S103; par [0089]: “However, in cases where the predicted behavior of the vehicle M based on an instruction issued to the drive source control ECU 82 and the actual behavior of the vehicle M detected by the vehicle sensors 60 differ from each other by more than the preset range, the comparison section 121 determines there to be an abnormality in the drive source control ECU 82”; par [0079]: “More specifically, the travel controller 110 includes a first notification section 111. The first notification section 111 issues an instruction relating to the behavior of the vehicle M based on the action plan generated by the action plan generation section 106 to the drive source control ECU 82 of the traveling drive force output device 80 of”, wherein “actual behavior of the vehicle” corresponds to operation information of an operation executed by the autonomous driving vehicle, and “predicted behavior of the vehicle M based on an instruction issued to the drive source control ECU 82” includes vehicle exterior environment information as “action plan generation section 106” takes into account the exterior environment information from the “DT” as shown in FIG. 2); and 
and sending a braking control instruction and a data acquisition instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle is in the abnormal operation status, the braking control instruction being used for controlling braking of the autonomous driving vehicle (FIG. 9 elements S107-S108; par [0094]: “Next, the deceleration plan derivation section 124 derives a deceleration plan to decelerate the vehicle M (step S107). A “deceleration plan” is a plan indicating target behavior (at least one of a target speed, a target deceleration, and the like) of the vehicle M at specific time intervals in order to safely stop the vehicle M or suppress the speed of the vehicle M to less than or equal to a fixed value”, wherein the “deceleration plan” is implemented in response to detecting “abnormality” in S103),
wherein determining whether the autonomous driving vehicle is in an abnormal operation status comprises: 
by using a pre-stored corresponding relationship between vehicle exterior environment information and an operation or a pre-stored determination rule for determining an operation based on vehicle exterior environment information (par [0072]: “The travel mode determination section 107 determines the travel mode to be decelerating travel in cases where deceleration of a vehicle in front mA has been recognized by the environment recognition section 102 or when implementing an event such as stopping or parking. The travel mode determination section 107 determines the travel mode to be curve travel in cases where the environment recognition section 102 or the vehicle position recognition section 104 has recognized that the vehicle M is approaching a curved road. The travel mode determination section 107 determines the travel mode to be obstacle avoiding travel in cases where an obstacle in front of the vehicle M has been recognized by the environment recognition section 102”, wherein “determines the travel mode to be obstacle avoiding travel in cases where an obstacle in front of the vehicle M has been recognized by the environment recognition section 102” is an example indicating using a pre-stored corresponding relationship between vehicle exterior environment information and an operation or a pre-stored determination rule for determining an operation based on vehicle exterior environment information to predict a predictive operation. Moreover, it is well known that autonomous vehicles contain algorithms or procedures, which corresponds to pre-stored corresponding relationship or pre-stored determination rule, to autonomously maneuver based on external sensor data, thus being inherent to an autonomous vehicle), predicting a predictive operation to be executed by the autonomous driving vehicle based on the vehicle exterior environment information sent by the autonomous driving vehicle, for determining whether the autonomous driving vehicle is in an abnormal operation status (par [0087]: “Next, the comparison section 121 compares the predicted behavior of the vehicle M, which is predicted based on the instruction issued to the drive source control ECU 82 by the first notification section 111, to the actual behavior of the vehicle M detected by the vehicle sensors 60 (step 3103). Note that “predicted behavior of the vehicle M” refers to the anticipated behavior of the vehicle M based on the instruction issued to the drive source control ECU 82. For example, in cases where information relating to the requested acceleration of the vehicle M is issued to the drive source control ECU 82 by the first notification section 111, the comparison section 121 anticipates that the vehicle M will travel at the requested acceleration as the predicted behavior of the vehicle M. In such cases, as the comparison of the predicted behavior of the vehicle M and the actual behavior of the vehicle M, the comparison section 121 compares the requested acceleration and the actual acceleration of the vehicle M detected by the vehicle sensors 60”, wherein the comparison of the predicted and actual behaviors of the vehicle indicate that the “predicted behavior” was also intended for determining whether the autonomous driving vehicle is in an abnormal operation status); and 
determining the autonomous driving vehicle is in an abnormal operation status in response to determining that the predictive operation is not matched with the operation corresponding to the operation information (FIG. 9 element S103; par [0089]: “However, in cases where the predicted behavior of the vehicle M based on an instruction issued to the drive source control ECU 82 and the actual behavior of the vehicle M detected by the vehicle sensors 60 differ from each other by more than the preset range, the comparison section 121 determines there to be an abnormality in the drive source control ECU 82. For example, in cases where the actual acceleration of the vehicle M detected by the vehicle sensors 60 is larger than the requested acceleration by more than the preset range, the comparison section 121 of the present embodiment determines there to be an abnormality in the drive source control ECU 82”, wherein a difference in the predicted and actual acceleration indicates difference in predictive and actual operation), but fails to specifically teach receiving environment information sent by the autonomous driving vehicle and sending a data acquisition instruction to the autonomous driving vehicle and the data acquisition instruction being used for acquiring data of a driving recorder in the autonomous driving vehicle.
However, FRAZZOLI teaches a server performing the same functions as the controller in the autonomous vehicle, thus consequently teaching receiving environment information sent by the autonomous driving vehicle (par [079]: “The driving of an AV 100 typically is supported by an array of technologies (e.g., hardware, software, and stored and real-time data) that this document together (and with the AV 100) refers to as an AV system 120. In some implementations, one or some or all of the technologies are on board the AV 100. In some cases, one or some or all of the technologies are at another location such as at a server (e.g., in a cloud computing infrastructure). Components of an AV system 120 can include one or more or all of the following (among others)”), wherein “one or some or all of the technologies are at another location such as at a server (e.g., in a cloud computing infrastructure) […] 10. One or more computing devices 146 and 148 located on the AV 100 (or remotely or both) for executing algorithms for on-line generation of control actions based on both real-time sensor data and prior information, allowing the AV system 120 to execute its autonomous driving capabilities.” indicates that the sensor data or the environment information will be sent to the server, when the server replaces the controller in the autonomous vehicle, for processing and controlling the autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the controller in the autonomous vehicle of Mukai with the remote computing device or server of FRAZZOLI because both devices are known to process sensor data for autonomous driving and would have obtained the predictable result of maneuvering the autonomous vehicle based on the detected sensor data. Moreover, the use of remote computing device is well known in the field of art. Mukai in view of FRAZZOLI fails to specifically teach sending a data acquisition instruction to the autonomous driving vehicle and the data acquisition instruction being used for acquiring data of a driving recorder in the autonomous driving vehicle.
However, Della Penna teaches sending a data acquisition instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle is in the abnormal operation status (paragraph 0022: “Event recorder 156 may be configured to capture data or information associated with static and dynamic environmental anomalies for analysis and resolution. The above-described examples of vehicle, behavior, and environmental anomalies are illustrative and are not intended to be limiting. As such, autonomy controller 150 and event recorder 156 may be configured to detect and record any anomaly associated with any one or more data signals associated with vehicular drive parameters, sensor data, environmental data, and the like”; paragraph 0063: “At 408, detection of an event may trigger event data to be stored. In various examples, the event data may represent one or more control signals or one or more vehicular drive parameters, or both. At 410, transmission control criteria may be determined, whereby event data may be transmitted in accordance with the transmission control criteria to facilitate data transfer to an event-adaptive computing platform at 412”), and 
the data acquisition instruction being used for acquiring data of a driving recorder in the autonomous driving vehicle (paragraph 0023: “Event recorder 156, responsive to detecting an event, may be configured to record one or more streams of data proceeding, during, and subsequent to detection of the event. Autonomy controller 150 may be configured to analyze event data and initiate one or more actions (e.g., corrective actions). Also, autonomy controller 150 may be configured to transmit event data 138 via communications tower 198 and networks 130 to event-adaptive computing platform 109 to analyze event data in view of other data from other autonomous vehicles 119, and to initiate one or more actions (e.g., corrective actions), such as generating updated logic or software. Event-adaptive computing platform 109 may include centralized or distributed hardware and/or software configured to analyze numerous events associated with numerous autonomous vehicles 120 to identify patterns, deficiencies (whether functional or structural), or any other areas of improving navigation and propulsion of autonomous vehicle 120 in a safe, reliable manner”).
Della Penna is analogous to the claimed invention because it pertains to detecting abnormal event, and recording and transferring event data for further analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai in view of FRAZZOLI by incorporating the teachings of Della Penna to transmit event data for further analysis. Doing so would enhance the safety and security of autonomous vehicles by recording event data to identify and resolve anomalies associated with control of driverless vehicles (Della Penna par [0001]).

Regarding claim 7, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 1. Mukai further teaches wherein in response to a predictive operation not matching the actual operation corresponding to the operation information, it is determined that the autonomous driving vehicle is in the abnormal operation status, the predictive operation being an operation needed to be performed by the autonomous driving vehicle and predicted based on the vehicle exterior environment information (FIG. 9 element S103; par [0089]: “However, in cases where the predicted behavior of the vehicle M based on an instruction issued to the drive source control ECU 82 and the actual behavior of the vehicle M detected by the vehicle sensors 60 differ from each other by more than the preset range, the comparison section 121 determines there to be an abnormality in the drive source control ECU 82. For example, in cases where the actual acceleration of the vehicle M detected by the vehicle sensors 60 is larger than the requested acceleration by more than the preset range, the comparison section 121 of the present embodiment determines there to be an abnormality in the drive source control ECU 82”; par [0073]: “For example, the course generation section 108 calculates a target speed for the vehicle M based on the speed of a vehicle in front mA present in front of the vehicle M recognized by the environment recognition section 102 and the vehicle position recognition section 104, and based on the distance between the vehicle M and the vehicle in front mA”, wherein exterior environment information obtained are used to generate future trajectories of the autonomous vehicle, which is the basis of the predictive operation). 

Regarding claim 8, it recites a server having limitations similar to those of claim 1 and therefore is rejected on the same basis. FRAZZOLI further teaches a server, comprising: one or more processors; and a storage apparatus, storing one or more programs, 42wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations (par [0173]: “According to another example embodiment, a server includes a storage for instructions, a network interface in communication with a vehicle, and a processor to operates according to the instructions stored in the storage to analyze information about the vehicle or a user of the vehicle or a driving environment of the vehicle and transmit a command to the vehicle”), wherein the operations are mentioned in claim 1. 

Regarding claim 14, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Mukai further teaches a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations (Claim 16: “A non-transitory computer readable medium storing a vehicle control program that causes an onboard computer to: generate a automated drive action plan for a vehicle; issue an instruction relating to behavior of the vehicle based on the generated action plan to a drive source controller that controls a drive source of the vehicle; compare predicted behavior of the vehicle predicted based on the issued instruction with detected actual behavior of the vehicle; and issue an instruction to decelerate the vehicle to a brake device of the vehicle in a case where the compared predicted behavior of the vehicle and actual behavior of the vehicle differ from each other by more than a preset range.”), wherein the operations are mentioned in claim 1. 

Regarding claim 20, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 1. Mukai further teaches wherein sending a braking control instruction comprises: sending different braking control instructions to the autonomous driving vehicle based on a difference between the predictive operation and the operation corresponding to the operation information (FIG.9 element S107; par [0099]: “Moreover, the deceleration plan is not limited to stopping the vehicle M, and may cause the speed of the vehicle M to approach a target speed. For example, the deceleration plan may decelerate the vehicle M to a speed of the vehicle M before an was detected in the drive source control ECU 82 (a speed of the vehicle M during normal operation))”, wherein “the deceleration plan is not limited to stopping the vehicle M, and may cause the speed of the vehicle M to approach a target speed” indicates sending a braking control instruction comprises: sending different braking control instructions to the autonomous driving vehicle based on a difference between the predictive operation and the operation corresponding to the operation information as larger difference of the predicted behavior and actual behavior of the vehicle as noted in S103 in FIG. 9 will consequently have a “deceleration plan” or different braking control instructions compared to that of a “smaller difference”, such as having higher braking force or longer braking period).

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai in view of FRAZZOLI and further in view of Della Penna, and further in view of Lee et al. (US 20180095457 A1, hereinafter Lee).

Regarding claim 2, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 1, but fails to teach wherein, before the receiving environment information sent by an autonomous driving vehicle, the method further comprises: receiving a vehicle control request sent by the autonomous driving vehicle.
However, Lee teaches wherein, before the receiving environment information sent by an autonomous driving vehicle, the method further comprises: receiving a vehicle control request sent by the autonomous driving vehicle (paragraph 0010: “In some implementations, the vehicle is in autonomous mode, and the determining includes: determining that an error associated with an autonomous driving function of the vehicle has occurred based on the acquired information; and based on the determination that an error associated with an autonomous driving function of the vehicle has occurred, determining, by the server, that the vehicle needs to be remotely controlled”; paragraph 0012: “In some implementations, the acquired information is a remote control request signal transmitted by the vehicle, and the determining includes: determining, by the server, that the remote control request signal is received; and based on the determination that the remote control request signal is received, determining, by the server, that the vehicle needs to be remotely controlled.”; paragraph 0318: “The controller 170 may transmit a remote control request signal to the server 800 in response to a user's remote control request command received via the user interface apparatus 200. […] The controller 170 may transmit the generated remote control request signal to the server 800 via the communication apparatus 400”; paragraph 0321: “Based on the determination that the vehicle 100 needs to be remotely controlled, the processor 860 may remotely control the vehicle 100 in S300”; paragraph 0035: “The autonomous vehicle may need to switch to the remote control mode according to vehicle condition or surrounding environment”, wherein “surrounding environment” corresponds to environment information sent by an autonomous driving vehicle, and “remote control mode” infers receiving environment information sent by an autonomous driving vehicle, as environment information is necessary to control the vehicle).
Lee is analogous to the claimed invention because it pertains to requesting vehicle control to a remote server from a potentially malfunctioning autonomous vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai in view of FRAZZOLI and further in view of Della Penna to incorporate the teachings of Lee to receive a vehicle control request sent by the autonomous driving vehicle. Doing so would enhance the safety of the passengers and surrounding vehicles by transferring the vehicle control from the malfunctioning autonomous mode to remote control.

Regarding claim 9, it recites a server having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 15, it recites a non-transitory computer readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Claims 3-5, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai in view of FRAZZOLI and further in view of Della Penna teaches, and further in view of O'Flaherty et al. (US 9988055 B1, hereinafter O'Flaherty).

Regarding claim 3, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 1, but fails to teach wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and the method further comprises: determining whether the autonomous driving vehicle comprises a predetermined passenger, based on the vehicle interior video information; and sending a first control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle does not comprise the predetermined passenger, wherein the first control instruction is used for controlling the autonomous driving vehicle to send alarm information.
However, O'Flaherty teaches wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information (col 4 lines 23-33: “FIG. 1 illustrates a block diagram of an exemplary vehicle occupant monitoring system 100. The high-level architecture includes both hardware and software applications, as well as various data communications channels for communicating data between the various hardware and software components. The vehicle occupant monitoring system 100 may be roughly divided into front-end components 102 and back-end components 104. The front-end components 102 monitor vehicle occupants, including a vehicle operator 106, for indications of abnormal situations using data from a variety of sensors within a vehicle 108 (e.g., a car, truck, etc.). The sensors may include one or more infrared (IR) sensors 120, cameras 124, microphones 126, pressure sensors (not shown), or other similar sensor devices disposed within the vehicle 108 (collectively, the “sensors”)”, col 9 lines 1-5: “The one or more IR sensors 120 and/or cameras 124 may include the image capture devices 218 or 222. The front and back image capture devices 218 and 222 may be built-in cameras within the mobile device 110 or on-board computer 114. Additionally, or alternatively, they may be peripheral cameras, such as webcams, dashcams, or other cameras installed inside or outside the vehicle 108 that are communicatively coupled with the mobile device 110 or on-board computer 114”, wherein “images” correspond to video information); and the method further comprises: 
determining whether the autonomous driving vehicle comprises a predetermined passenger, based on the vehicle interior video information (col 22 lines 64 – col 23 lines 4: “Further embodiments may include determining whether occupants are unauthorized based in part upon a user profile or a vehicle profile. For example, a vehicle profile may be stored in the data storage 228 that indicates a list of authorized vehicle operators, in which case an unauthorized occupant may be determined to be present if an occupant not on the list of authorized vehicle operators attempts to operate the vehicle 108”; col 23 lines 8-20: “At block 1018, the on-board computer 114 may determine whether an abnormal condition associated with an unauthorized vehicle occupant has been determined to exist. If no such abnormal situation is found, the method 1000 may terminate. If such an abnormal situation is found, the on-board computer may determine an appropriate response at block 1020. The appropriate response may be determined based upon the determined occupant characteristics, the presence or absence of authorized vehicle occupants, the authorization level of any authorized vehicle occupants present, user profiles, and/or a vehicle profile associated with the vehicle 108”, wherein “authorized vehicle occupants” corresponds to predetermined passenger); and 
sending a first control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle does not comprise the predetermined passenger, wherein the first control instruction is used for controlling the autonomous driving vehicle to send alarm information (col 23 lines 8-20: “At block 1018, the on-board computer 114 may determine whether an abnormal condition associated with an unauthorized vehicle occupant has been determined to exist. If no such abnormal situation is found, the method 1000 may terminate. If such an abnormal situation is found, the on-board computer may determine an appropriate response at block 1020. The appropriate response may be determined based upon the determined occupant characteristics, the presence or absence of authorized vehicle occupants, the authorization level of any authorized vehicle occupants present, user profiles, and/or a vehicle profile associated with the vehicle 108”; col 23 lines 21-27: “For example, an authorized vehicle operator may be prompted to authorize the unauthorized vehicle occupant (for a temporary or ongoing period) if the user profile allows such authorized vehicle operator to take such action. As another example, the on-board computer 114 may determine that the vehicle 108 should not start when no authorized operators are identified as being present”; col 23 lines 28-31: “The on-board computer 114 may further determined whether an alert should be presented, an alarm should sound, a vehicle owner should be notified, and/or police should be notified”).
O'Flaherty is analogous to the claimed invention because it pertains to sending alarm information which may require attention of the authorized passenger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai in view of FRAZZOLI and further in view of Della Penna to incorporate the teachings of O'Flaherty to send alarm information in response to determining that the autonomous driving vehicle does not comprise the predetermined passenger. Doing so would enhance the safety of the vehicle during the absence of the owner or authorized passenger.

Regarding claim 4, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 3. O'Flaherty further teaches wherein the method further comprises: determining whether the predetermined passenger is in an abnormal status, in response to determining that the autonomous driving vehicle comprises the predetermined passenger (col 7 lines 43-47: “Additionally, or alternatively, the mobile device 110 or on-board computer 114 may transmit the sensor data to the server 140 for processing or may receive responses determined by the server 140 for implementation within the vehicle 108 via the network 130.”; col 18 lines 18-28: “At block 616, the on-board computer 114 may compare the determined characteristics against user profile data to determine whether the user is impaired. For example, a slowly declining heart rate or breathing rate relative to the user's normal range, coupled with head drooping or lack of eye movement, may indicate that the vehicle operator is becoming drowsy. If no baseline user characteristics exist in a user profile for an occupant (such as an unknown occupant), a generic user profile may be used as a baseline. In such instances changes in occupant characteristics may be used to determine the existence of an impairment”); and 
sending a second control instruction to the autonomous driving vehicle, in response to determining that the predetermined passenger is in the abnormal status, wherein 40the second control instruction is used for controlling the autonomous driving vehicle to play preset prompt information (col 18 lines 29-47: “At block 618, the on-board computer 114 may determine whether an abnormal condition associated with a vehicle operator impairment has been determined to exist. If no such abnormal situation is found, the method 600 may terminate. If such an abnormal situation is found, the on-board computer may determine an appropriate response at block 620. The appropriate response may be determined based upon the received sensor data, determined occupant characteristics, the presence or absence of other occupants within the vehicle 108, and/or the nature of the impairment. For example, an appropriate response to a drowsy vehicle operator 106 may include playing upbeat music via the speaker 122 or 246, increasing lighting conditions within the vehicle cabin, and/or providing an alert to the vehicle operator 106 or other vehicle occupants. Alternatively, an appropriate response for an anxious or enraged vehicle operator 106 may include playing soothing music, adjusting the cabin air temperature, and/or operating a feedback device 128 to massage the vehicle operator 106”, wherein the “operator” corresponds to predetermined passenger).

Regarding claim 5, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 1, but fails to teach wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information; and the method further comprises: determining whether the autonomous driving vehicle comprises a passenger with an abnormal behavior, based on the vehicle interior video information; and sending a third control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle comprises the passenger with the abnormal behavior, wherein the third control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior.
However, O'Flaherty teaches wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information (col 23 lines 61-67: “At block 1112, the on-board computer 114 may collect sensor data from one or more sensors within the vehicle 108. Data from IR sensors 120 and/or cameras 124 may be particularly relevant for determining user characteristics associated with security threats. For example, IR sensor data may be used to identify concealed weapons based upon a temperature differential compared with the occupant's body”); and the method further comprises: 
determining whether the autonomous driving vehicle comprises a passenger with an abnormal behavior based on the vehicle interior video information (col 24 lines 1-9: “At block 1114, the on-board computer 114 may determine one or more user or occupant characteristics that may be used to identify security threats. This may include occupant identity. In some embodiments, this may include determining behavioral characteristics of vehicle occupants, such as biometric indicators of nervousness or agitation (e.g., elevated heart rate, sweating, etc.) or quick movements (e.g., constantly scanning the environment by quick turns of the head)”; col 24 lines 10-31: “At block 1116, the on-board computer 114 may determine whether a security threat exists (or is likely to exist) based upon the user characteristics. In some embodiments, this may include determining the identities of vehicle occupants. In further embodiments, this may include determining whether behavioral characteristics of an occupant indicate the occupant may be unstable, agitated, or aggressive. Further embodiments may include determining whether a weapon may be identified, and whether such weapon is concealed or exposed. If the weapon is exposed, the on-board computer 114 may further determine whether the weapon has been directed toward another vehicle occupant or otherwise brandished. For example, the on-board computer 114 may determine the presence of a concealed handgun based upon the difference in IR sensor data between the handgun and the occupant's body. In some embodiments, the on-board computer 114 may further determine whether such concealed weapon is on or about an authorized vehicle operator or occupant, and may further determine whether such vehicle operator or occupant is authorized to carry a weapon within the vehicle 108 based upon a user profile”); and 
sending a third control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle comprises the passenger with the abnormal behavior, wherein the third control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior (col 24 lines 50-63: “In some situations, the on-board computer 114 may determine an appropriate response includes notifying police or other law enforcement and/or emergency agencies or services. Such notifications may include automated electronic text or telephonic messages. For example, the on-board computer 114 may determine to notify police via a prerecorded or automated telephonic voice message when an unknown occupant is determined to have a weapon within the vehicle 108, which message may be communicated via the communication module 220 of the on-board computer 114 and/or the mobile device 110. Thus, the on-board computer 114 may cause the mobile device 110 to make an outgoing telephone call to an emergency response switchboard”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai in view of FRAZZOLI and further in view of Della Penna to incorporate the teachings of O'Flaherty to determine passenger with an abnormal behavior, based on the vehicle interior video information; and sending a third control instruction to the autonomous driving vehicle, in response to determining that the autonomous driving vehicle comprises the passenger with the abnormal behavior, wherein the third control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior. Doing so would enhance the safety of the passengers by promptly requesting for help to the police.

Regarding claim 10, it recites a server having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 11, it recites a server having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 12, it recites a server having limitations similar to those of claim 5 and therefore is rejected on the same basis

Regarding claim 16, it recites a non-transitory computer readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis

Regarding claim 17, it recites a non-transitory computer readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 18, it recites a non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai in view of FRAZZOLI and further in view of Della Penna teaches, and further in view of Christensen et al. (US 10953830 B1, hereinafter Christensen).

Regarding claim 6, Mukai in view of FRAZZOLI and further in view of Della Penna teaches the method according to claim 1, but fails to teach wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information, vehicle interior smoke density information, and vehicle interior temperature information; and the method further comprises: 41determining whether there is burning of objects in the autonomous driving vehicle, based on the vehicle interior video information, the vehicle interior smoke density information and/or the vehicle interior temperature information; and sending a fourth control instruction to the autonomous driving vehicle, in response to determining that there is burning of objects in the autonomous driving vehicle, wherein the fourth control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects.
However, Christensen teaches wherein the environment information comprises vehicle interior environment information, and the vehicle interior environment information comprises vehicle interior video information, vehicle interior smoke density information, and vehicle interior temperature information (col 7 lines 16-22: “The interior data collection component 120 may include one or more sensors, such as an occupancy sensor, a motion sensor, a thermometer, a weight sensor, a pressure sensor, a biometric sensor, a camera, a microphone, and/or any other device equipped to collect data relating to any other measurable event or physical phenomenon within the vehicle 102”; col 25 lines 65- col 26 lines 9: “The sensor, or a second sensor contained within the interior space of the vehicle 102 (e.g., the interior data collection component 120) collects data (interior vehicle environment data) representing changes in the physical environment of the interior space of the vehicle 102. The sensor transmits this data to a processor 202 (within the vehicle computer 200), and the processor 202 detects, based on this data, whether there is a fire within the interior space of the vehicle 102 by comparing, for example, the temperature inside the vehicle, the existence of smoke, and/or carbon dioxide levels in within the vehicle with threshold values associated with fire”); and 
the method further comprises: 
41determining whether there is burning of objects in the autonomous driving vehicle, based on the vehicle interior video information, the vehicle interior smoke density information and/or the vehicle interior temperature information (col 26 lines 6-9: “[…] the processor 202 detects, based on this data, whether there is a fire within the interior space of the vehicle 102 by comparing, for example, the temperature inside the vehicle, the existence of smoke, and/or carbon dioxide levels in within the vehicle with threshold values associated with fire”); and 
sending a fourth control instruction to the autonomous driving vehicle, in response to determining that there is burning of objects in the autonomous driving vehicle, wherein the fourth control instruction is used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects (col 26 lines 9-15: “When the processor 202 determines that there is a fire within the vehicle 102, the processor 202 causes the VSC actuator components 130.1 and 130.2 to deploy the fire protection devices 160.1 and 160.2 (i.e., the selected subset of vehicle safety components), respectively, in order to reduce the risk of the passenger sustaining an injury resulting from the fire”; col 48 lines 53-61: “As another example, interior vehicle environment data may correspond to a fire within the interior space of the vehicle (the emergency condition) and the selected subset of the plurality of vehicle safety components may be a fire extinguishing agent. In response to detecting the fire within the interior space of the vehicle, the actuator program may deploy the fire extinguishing agent to extinguish the fire in order to reduce the risk of the one or more vehicle occupants being burned by the fire”).
	Christensen is analogous to the claimed invention because it pertains to detecting fire within the interior space of the vehicle and performing countermeasures to protect passengers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukai in view of FRAZZOLI and further in view of Della Penna to incorporate the teachings of Christensen to determine burning of objects within the vehicle based on the vehicle interior video information, the vehicle interior smoke density information and/or the vehicle interior temperature information, and execute a predetermined emergency operation for burning of objects. Doing so would enhance the safety of the passengers by reducing the risk of the passenger sustaining an injury resulting from the fire.

Regarding claim 13, it recites a server having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim and rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 35 U.S.C. 112(b) rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAKAMOTO (US 20190300009 A1) teaches determining abnormality in the operation of the first controller by comparing the performed operation to that of a second controller, thus determining abnormality when a mismatch occurs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668